EXHIBIT 10.5

AMENDMENT TO INVESTMENT MANAGEMENT TRUST AGREEMENT

This Amendment (this “Amendment”), dated as of                     , 2010, to
the Investment Management Trust Agreement (as defined below) is made by and
among Sports Properties Acquisition Corp., a Delaware corporation (the
“Company”), and Continental Stock Transfer & Trust Company (the “Trustee”). All
terms used but not defined herein shall have the meanings assigned to them in
the Agreement (as defined below).

WHEREAS, the Company and the Trustee entered into an Investment Management Trust
Agreement dated as of January 17, 2008 (the “Investment Management Trust
Agreement”); and

WHEREAS, the parties desire to amend the Investment Management Trust Agreement
upon the terms and conditions herein provided.

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Section 1(i) of the Investment Management Trust Agreement shall be amended
and restated in its entirety as follows:

“(i) commence liquidation of the Trust Account upon receipt of the Officers’
Certificate signed by the Chief Executive Officer and Chief Financial Officer in
accordance with the terms of a letter (the “Termination Letter”), in a form
substantially similar to that attached hereto as Exhibit A or Exhibit B, signed
on behalf of the Company by its Chief Executive Officer and Chief Financial
Officer, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account only as directed in the Termination Letter and the
other documents referred to therein as part of the Company’s plan of dissolution
and liquidation. The Trustee understands and agrees that, except as provided in
Section 1(i) and Section 2 hereof, disbursements from the Trust Account shall be
made only pursuant to a duly executed Termination Letter, together with the
other documents referenced herein, including, without limitation, an
independently certified oath and report of inspector of election in respect of
the stock vote in favor of the Business Combination (as hereinafter defined). In
all cases, the Trustee shall provide Banc of America with a copy of any
Termination Letter, Officers’ Certificates and/or any other correspondence that
it receives with respect to any proposed withdrawal from the Trust Account
promptly after it receives same. As used in this Agreement, the term “Business
Combination” means (x) the acquisition by the Company, through merger, capital
stock exchange, asset acquisition, stock purchase, exchangeable share
transaction, joint venture or other similar business combination with, one or
more domestic or international operating businesses in the sports, leisure and
entertainment industries, as more fully described in the prospectus forming a
part of the Registration Statement or (y) consummation of substantially all of
the transactions contemplated by the Framework

 

1



--------------------------------------------------------------------------------

Agreement, dated as of November 18, 2009, between the Company and Medallion
Financial Corp. As of the date 24 months from the date of this Agreement, if the
Company has failed to consummate a Business Combination (“Termination Date”),
the Company shall commence liquidation of the Trust Account. The Trustee, upon
consultation with the Company and Banc of America, shall deliver a notice to
Public Stockholders of record as of the Termination Date, by U.S. mail or via
the Depository Trust Company (“DTC”), within five days of the Termination Date,
to notify the Public Stockholders of such event and take such other actions as
it may deem necessary to inform the Beneficiaries. Promptly thereafter, the
Trustee shall deliver to each Public Stockholder its ratable share of the
Property against satisfactory evidence of delivery of the stock certificates by
the Public Stockholders to the Company through DTC, its Deposit Withdraw Agent
Commission (DWAC) system or as otherwise presented to the Trustee.”

 

2. Exhibit A of the Investment Management Trust Agreement is hereby replaced in
its entirety by Exhibit A attached hereto.

 

3. All other provisions of the Investment Management Trust Agreement shall
continue in full force and effect from the date hereof until terminated in
accordance with the terms of the Investment Management Trust Agreement.

 

4. This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

5. This Amendment is intended to be in full compliance with the requirements for
an Amendment to the Investment Management Trust Agreement as required by
Section 8(c) of the Investment Management Trust Agreement, and every defect in
fulfilling such requirements for an effective amendment to the Investment
Management Trust Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.

 

6. This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.

[The remainder of page is intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
authorized officers of each of the undersigned as of the date first above
written.

 

      SPORTS PROPERTIES ACQUISITION CORP.       By:  

 

        Name:         Title:       CONTINENTAL STOCK TRANSFER & TRUST COMPANY  
    By:  

 

        Name:         Title: ACCEPTED AND AGREED:       BANC OF AMERICA
SECURITIES, LLC       By:  

 

        Name:         Title:      

 

3



--------------------------------------------------------------------------------

EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank A. Di Paolo

Re: Trust Account No. [    ] Termination Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Sports Properties Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of January 17, 2008
(the “Trust Agreement”), this is to advise you that the Company has entered into
an agreement (the “Business Agreement”) with [            ] (“Target Business”)
to consummate the transactions contemplated by the Business Agreement
(the “Business Combination”) on or about [insert date]. The Company shall notify
you at least 48 hours in advance of the actual date of the consummation of the
Business Combination (the “Consummation Date”) and shall provide you with an
Officers’ Certificate in accordance with Sections 1(i) and 3(e) of the Trust
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meaning ascribed to them in the Trust Agreement.

In accordance with paragraph A of Article 6 of the Amended and Restated
Certificate of Incorporation of the Company, the Business Combination has been
approved by the stockholders of the Company and by the Public Stockholders
holding a majority of the IPO Shares, and Public Stockholders holding less than
50% of the IPO Shares have voted against the Business Combination and given
notice of exercise of their conversion rights described in paragraph B of
Article 6 of the Amended and Restated Certificate of Incorporation of the
Company. Pursuant to Section 3(e) of the Trust Agreement, we are providing you
with [an affidavit] [a certificate] of                     , which verifies the
vote of the Company’s stockholders in connection with the Business Combination.
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company and Banc of
America shall direct in writing on the Consummation Date.

On the Consummation Date, (i) counsel for the Company shall deliver to you
written notification that (a) all of the conditions to closing of the Business
Combination have been satisfied and the closing date for such Business
Combination has been consummated or will, concurrently with your transfer of
funds to the accounts as directed by the Company, be consummated, and has been
scheduled pursuant to the terms of the Business Agreement; (ii) the Company
shall deliver along with the oath and report of inspector of election certified
by an independent inspector which may be the Trustee or as otherwise appointed
by Banc of America (collectively, the “Report”); and (iii) the Company and Banc
of America shall deliver to you joint written instructions with respect to the
transfer of the funds, including the Contingent

 

A-1



--------------------------------------------------------------------------------

Discount, held in the Trust Account (“Instructions”). You are hereby directed
and authorized to transfer the funds held in the Trust Account immediately upon
your receipt of the counsel’s letter, the Report, evidence of delivery of the
Stock Certificates, the Officers’ Certificate and the Instructions in accordance
with the terms of the Instructions. Notwithstanding the foregoing, upon
verification of receipt by you of the Instructions, we hereby agree and
acknowledge that the Property in the Trust Account shall be distributed as
follows: (1) first, to Banc of America by wire transfer (or as otherwise
directed by Banc of America) in immediately available funds, the aggregate
amount equal to [                    ] and (2) thereafter, to any other
Beneficiary in accordance with the terms of the Instructions. In the event that
certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company and Banc of
America of the same and, if the amount set forth in sub-clause (1) shall not
have been paid in full, Banc of America and the Company shall issue joint
written instructions directing you as to whether such funds should remain in the
Trust Account and be distributed after the Consummation Date to the Company
and/or Banc of America. Upon the distribution of all the funds in the Trust
Account pursuant to the terms hereof, the Trust Agreement shall be terminated.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date, as
set forth in the notice.

 

Very truly yours, SPORTS PROPERTIES ACQUISITION CORP. By:  

 

  Name: Tony Tavares   Title: President and Chief Executive Officer By:  

 

  Name: Larry D. Hall   Title: Chief Financial Officer

 

A-2